Case 3:20-cv-01330-HES-JBT Document 17 Filed 04/21/21 Page 1 of 8 PageID 262




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION

TERRANCE JONES,RICKEY ADAMS,
FELTER BLAKE,CHARLES BROWN,
JOHNNIE BUCHANAN,KETHON
COLBERT,JAMES EDWARDS,
TRACY ELISON,JAMES FIELDS,
JOSEPH FULLER,JASON GRACE,
RICKIE GRACE,JR., MILTON
HANNON,RICKY HICKS,KEVIN
HILL, MARCUS HOLLIDAY,JOSHUA
JORDAN,GARRETT JORDAN,
TERRY MCCLAIN,JAMES
MCKINNEY,TIMOTHY NORRIS,
JEROME PATTERSON,WARREN
POWELL,RUFUS SMITH,HOWARD
SMOTHERS,JR., RODERICK SPANN,
JAMAL WELLS,MARCEL WHITE,
and ALPHONSO JENKINS-YOUNG,

     Plaintiffs,

V.

                                              No. 3:20-cv-1330-HES-JBT

CITY OF JACKSONVILLE,

     Defendant.



                                ORDER


     THIS CAUSE is before the Court on the Defendant, City of

Jacksonville's ("the City)"Motion to Dismiss Amended Complaint, Motion for

More Definite Statement, and Supporting Memorandum of Law"(Dkt. 8) and

Plaintiffs' Response in Opposition thereto (Dkt. 7). The City contends the
Case 3:20-cv-01330-HES-JBT Document 17 Filed 04/21/21 Page 2 of 8 PageID 263
Case 3:20-cv-01330-HES-JBT Document 17 Filed 04/21/21 Page 3 of 8 PageID 264
Case 3:20-cv-01330-HES-JBT Document 17 Filed 04/21/21 Page 4 of 8 PageID 265
Case 3:20-cv-01330-HES-JBT Document 17 Filed 04/21/21 Page 5 of 8 PageID 266
Case 3:20-cv-01330-HES-JBT Document 17 Filed 04/21/21 Page 6 of 8 PageID 267
Case 3:20-cv-01330-HES-JBT Document 17 Filed 04/21/21 Page 7 of 8 PageID 268
Case 3:20-cv-01330-HES-JBT Document 17 Filed 04/21/21 Page 8 of 8 PageID 269
